 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRANITE PAYMENTS, LLC, et al.,                   No. 2:18-cv-02727-TLN-KJN
12                       Plaintiffs,
13           v.                                        ORDER GRANTING IN PART
                                                       DEFENDANT’S MOTION TO COMPEL
14    1POINT MERCHANT SOLUTIONS,                       AND REQUEST FOR FEES
      INC., et al.,
15
                         Defendants.
16

17          On June 6, 2019, the court entertained oral argument regarding Plaintiffs’ motion to

18   compel discovery responses from Defendants Elizabeth Carter, John Keddy, Suzanne Lambert,

19   Michel Meyer, Angela Molloy, Iva Oakes, Joseph Ray, and Susan Ryan. (ECF No. 37) At the

20   hearing, attorney Natasha Gill appeared telephonically on behalf of Plaintiffs, attorney Eric

21   Schmoll appeared telephonically on behalf of Defendant, and attorney Michael G. York appeared

22   on behalf of Defendants Carter, Keddy, Lambert, Meyer, Molloy, Oakes, Ray, and Ryan.

23          After carefully considering the written briefing, the oral argument, and the applicable law,

24   and for the reasons stated on the record at the hearing, IT IS HEREBY ORDERED that:

25          1. Plaintiffs’ motion to compel discovery responses from Defendants Elizabeth Carter,

26                John Keddy, Suzanne Lambert, Michel Meyer, Angela Molloy, Iva Oakes, Joseph

27                Ray, and Susan Ryan (ECF Nos. 37) is GRANTED;

28          2. As discussed by the parties and the Court, these Defendants have 10 days from the
                                                       1
 1               date of this order to respond to Plaintiffs’ discovery requests;

 2         3. Plaintiffs’ request for a finding that Defendants’ have waived all objections to these

 3               discovery requests is DENIED, but Defendants are cautioned that any objections

 4               lodged must not be frivolous;

 5         4. The law firm of Zweiback, Fiset & Coleman LLP are awarded sanctions pursuant to

 6               Fed. R. Civ. P. 37(a)(5)(A) in the amount of $5,000.00, to be paid by Defense Counsel

 7               Michael G. York due to Mr. York’s conduct that necessitated this motion, as

 8               articulated on the record. Such sanctions must be paid within 10 days of this order,

 9               and Mr. York may not pass on the costs of such sanctions to his clients either directly

10               or indirectly; and

11         5. These Defendants are cautioned that future failure to comply with discovery

12               obligations and court orders may result in the imposition of increased sanctions that

13               may include the waiver of any objections to discovery requests.

14   Dated: June 11, 2019

15

16

17
     gran.2727
18

19

20
21

22

23

24

25

26
27

28
                                                         2
